                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 18–24–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 DELFIN SANTOS, JR.,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on December 28, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Delfin Santos, Jr.’s guilty plea

after Santos appeared before him pursuant to Federal Rule of Criminal Procedure

11, and entered a plea of guilty to one count of possession of a machine gun in

                                           1
violation of 18 U.S.C. § 922(o) as set forth in Count I of the Indictment.

Defendant further agrees to the forfeiture allegation in the Indictment. In

exchange for Defendant’s plea, the United States has agreed to dismiss Counts II

and III of the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

22), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Delfin Santos, Jr.’s motion to change

plea (Doc. 14) is GRANTED and Delfin Santos, Jr. is adjudged guilty as charged

in Count I of the Indictment.

      DATED this 16th day of January, 2019.




                                          2
